DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/03/21 has been acknowledged.
Applicant amended a few paragraphs of the Specification to correct typographical errors and amended a set of claims.
In the amended set of claims,  Claims 1 and 8 were amended to incorporate allowable subject matter of Claims 4 and 11, accordingly, Claims 2-4 and 9-11 were cancelled, and new device Claims 23-27 were added.
Applicant also amended method Claims 13-19 that were withdrawn from examination without traverse in the response to restriction requirements filed 04/22/21, cancelled method Claim  20 and added method Claims 21-22, and requested to rejoin method claims with device claims.

Status of Claims
Claims 1, 5-8, 12-19, and 21-27 are examined on merits herein.

Claim Objections
Claims 1, 5, 8, 12, 13, 14, 16, 17, 19, 22, and 27 are objected to
Claims 1, 8, 13, 16, 17 recite: “spacer material” without any article; please, add an article to the recitations.
Claim 5 recites: “each inner spacer includes an outer portion having an L-shape, the L-shape abutting a respective inner active region and a shallow trench isolation adjacent to the respective inner active region”. Since a shallow trench isolation (shown by number 132 in Fig. 9) is not included into an inner spacer, Examiner suggests modifying the above recitation to the following: “each inner spacer includes an outer portion having an L-shape, the L-shape abutting a respective inner active region, a shallow trench isolation of the structure is adjacent to the respective inner active region”.
Claim 12 recites: “each inner spacer includes: an outer portion having an L-shape, the L-shape abutting a respective inner fin and a shallow trench isolation adjacent to the respective inner fin; and an inner portion positioned in an inner corner of the L-shape”. For the same reason that is stated for Claim 5, Examiner suggests changing the above recitation to the following: “each inner spacer includes an outer portion having an L-shape, the L-shape abutting a respective inner fin, and an inner portion positioned in an inner corner of the L-shape”.
Claim 14 recites (lines 9-10): “forming a recessed second spacer layer in the boundary area”. Examiner suggests changing the above recitation to: “forming a recessed second spacer layer at the boundary area”.
Claims 19, 22, and 27 have recitations similar to that of Claim 12, which shall be corrected in the same manner in which Claim 12 is suggested to be corrected.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-19, 21, 22, 23, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 13 and 14: Claim 13 recites (line 5): “forming a first spacer on sidewalls of a first inner active region” and has a similar recitation in line 11 for a second spacer. 
In view of Claim 14, citing: “forming the first spacer and the second spacer includes: forming a first spacer layer over the first set of active regions….”, the recitation of Claim 13 is unclear, since it contradicts with the specification, not teaching that any spacer is formed on sidewalls, but teaching that a spacer layer is formed on sidewalls. In addition, the above recitation of Claim 13 contradict with lines 20-22 of the Claim, stating that each active region has a spacer only on one side.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of line 5 of Claim 13 was interpreted as: “forming a first spacer on a sidewall
In re Claims 14-19 and 21-22: Claims 14-19 and 21-22 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 13.
In re Claim 23: Claim 23, dependent on Claim 1, recites: “the first spacer layer” and “the second spacer layer”. There is a lack of antecedent bases for using article “the” in the above recitations, since Claim 1 does not recite “a first spacer layer” and “a second spacer layer”.
Appropriate correction is required.
In re Claim 24: Claim 24, dependent on Claim 5, recites: “the first spacer layer” and “the second spacer layer”. There is a lack of antecedent bases for using article “the” in the above recitations, since Claim 5 does not recite “a first spacer layer” and “a second spacer layer”.
Appropriate correction is required.
In re Claim 26: Claim 26, dependent on Claim 8, recites: “the first spacer layer” and “the second spacer layer”. There is a lack of antecedent bases for using article “the” in the above recitations, since Claim 8 does not recite “a first spacer layer” and “a second spacer layer”.
In re Claim 27: Claim 27, dependent on Claim 8, recites: “the first spacer layer” and “the second spacer layer”. There is a lack of antecedent bases for using article “the” in the above recitations, since Claim 8 does not recite “a first spacer layer” and “a second spacer layer”.

Allowable Subject Matter
Claims 1, 5-8, 12, and 25 are allowed.
Claim 13 contains allowable subject matter.
Reason for Indicating Allowable Subject Matter\
Re Claims 1, 8, and 13: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claims 1, 8, and 13 as: “the first inner active region is free of (a) spacer material on a side thereof opposite the first inner spacer, and the second inner active region is free of (a) spacer material on a side thereof opposite the second inner spacer”, in combination with other limitations of the claims.
Re Claims 2-7, 12, and 25: Claims 2-7, 12, and 25 are allowed due to dependency either on Claim 1 or on Claim 8.
The prior art of record include: Chang et al. (US 2019/0304984), Xie et al. (US 2020/0295200), Holt et al. (US 2018/0374759), and Wei et al. (US 9,159,630).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/02/21